EXHIBIT  10.30

AMENDED AND RESTATED UNIT AGREEMENT

 

THIS AMENDED AND RESTATED UNIT AGREEMENT (this “Agreement”) is made as of August
9, 2006, by and among Buckeye GP Holdings L.P., a Delaware limited partnership
(the “Partnership”), and Robert B. Wallace (“Executive”).  Certain definitions
are set forth in Section 5 of this Agreement.

WHEREAS, pursuant to the terms of an Amended & Contribution, Conveyance and
Assumption Agreement, dated as of the date hereof (the “Contribution
Agreement”), the Partnership shall issue to Executive 11,263 Common Units on the
terms and subject to the conditions set forth herein and in the Contribution
Agreement;

WHEREAS, in accordance with past practice, Executive shall continue to be an
employee of, and receive benefits through, Buckeye Pipe Line Services Company
(“Services”).  For purposes of this Agreement, Executive’s employment by, and
provision of services to, Services shall be deemed the employment by, and
provision of services to, the Partnership; and

WHEREAS, in consideration of Executive’s continued employment by the Partnership
or one or more Subsidiaries or Affiliates of the Partnership and the
contribution of Class B Units in MainLine L.P., a Delaware limited partnership
(“MainLine”), to the Partnership pursuant to the Contribution Agreement, the
Partnership shall issue to the Executive, 136,200 Management Units in the
Partnership to the Executive.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement, intending to be legally
bound, hereby agree as follows:

1.             Issuance of Executive Units.


(A)           UPON THE CLOSING OF THE TRANSACTIONS CONTEMPLATED IN THE
CONTRIBUTION AGREEMENT THE PARTNERSHIP WILL ISSUE 11,263 COMMON UNITS AND
136,200 MANAGEMENT UNITS TO EXECUTIVE, IN CONSIDERATION OF THE CONTRIBUTIONS SET
FORTH IN THE CONTRIBUTION AGREEMENT AND EXECUTIVE’S CONTINUED PERFORMANCE AS AN
EMPLOYEE OF THE PARTNERSHIP OR ONE OR MORE SUBSIDIARIES OR AFFILIATES OF THE
PARTNERSHIP.  THE MANAGEMENT UNITS ACQUIRED PURSUANT TO THIS SECTION 1(A) SHALL
BE SUBJECT TO THE VESTING SCHEDULE SET FORTH IN SECTION 2 BELOW.


(B)           IN CONNECTION WITH THE ACQUISITION OF THE EXECUTIVE UNITS
HEREUNDER, EXECUTIVE REPRESENTS AND WARRANTS TO THE PARTNERSHIP:

(i)            The Executive Units to be acquired by Executive pursuant to this
Agreement will be acquired for Executive’s own account and not with a view to,
or intention of, distribution thereof in violation of the Securities Act, or any
applicable state securities laws, and the Executive Units will not be disposed
of in contravention of the Securities Act or any applicable state securities
laws.


--------------------------------------------------------------------------------


 


(II)           EXECUTIVE IS AN EXECUTIVE OFFICER OF THE PARTNERSHIP OR A
SUBSIDIARY OR AFFILIATE THEREOF, IS SOPHISTICATED IN FINANCIAL MATTERS AND IS
ABLE TO EVALUATE THE RISKS AND BENEFITS OF DECISIONS RESPECTING THE INVESTMENT
IN THE EXECUTIVE UNITS.


(III)          EXECUTIVE IS ABLE TO BEAR THE ECONOMIC RISK OF HIS INVESTMENT IN
THE EXECUTIVE UNITS FOR AN INDEFINITE PERIOD OF TIME BECAUSE THE EXECUTIVE UNITS
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT, AND, THEREFORE, CANNOT BE
SOLD UNLESS SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION
FROM SUCH REGISTRATION IS AVAILABLE.


(IV)          EXECUTIVE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND RECEIVE
ANSWERS CONCERNING THE TERMS AND CONDITIONS OF THE OFFERING OF THE EXECUTIVE
UNITS AND HAS HAD FULL ACCESS TO SUCH OTHER INFORMATION CONCERNING THE
PARTNERSHIP AS HE, SHE OR IT HAS REQUESTED.


(V)           EXECUTIVE HAS RECEIVED AND READ A COPY OF THE PARTNERSHIP
AGREEMENT.  THIS AGREEMENT, THE PARTNERSHIP AGREEMENT, THE CONTRIBUTION
AGREEMENT AND EACH OF THE OTHER AGREEMENTS CONTEMPLATED HEREBY AND THEREBY
CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATION OF EXECUTIVE, ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS, AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT, THE PARTNERSHIP AGREEMENT, THE CONTRIBUTION AGREEMENT AND THE OTHER
AGREEMENTS CONTEMPLATED HEREBY AND THEREBY BY EXECUTIVE DO NOT AND WILL NOT
CONFLICT WITH, VIOLATE OR CAUSE A BREACH OF ANY AGREEMENT, CONTRACT OR
INSTRUMENT TO WHICH EXECUTIVE IS A PARTY OR ANY JUDGMENT, ORDER OR DECREE TO
WHICH EXECUTIVE IS SUBJECT OR CREATE ANY CONFLICT OF INTEREST WITH THE
PARTNERSHIP, ANY AFFILIATE THEREOF, OR ITS OR THEIR PRESENT OR FORMER CUSTOMERS.


(VI)          EXECUTIVE IS A RESIDENT OF THE STATE OF NEW JERSEY.


(C)           AS AN INDUCEMENT TO THE PARTNERSHIP TO ISSUE THE EXECUTIVE UNITS
TO EXECUTIVE, AND AS A CONDITION THERETO, EXECUTIVE ACKNOWLEDGES AND AGREES
THAT:


(I)            NEITHER THE ISSUANCE OF THE EXECUTIVE UNITS TO EXECUTIVE NOR ANY
PROVISION CONTAINED HEREIN SHALL ENTITLE EXECUTIVE TO REMAIN IN THE EMPLOYMENT
OF THE PARTNERSHIP AND ITS SUBSIDIARIES OR AFFILIATES OR AFFECT THE RIGHT OF THE
PARTNERSHIP TO TERMINATE EXECUTIVE’S EMPLOYMENT AT ANY TIME; AND


(II)           EXECUTIVE HAS READ AND UNDERSTANDS EXHIBIT A ATTACHED HERETO,
SETTING FORTH CERTAIN RISKS ASSOCIATED WITH EXECUTIVE’S ACQUISITION OF THE
EXECUTIVE UNITS.


(D)           UPON EXECUTIVE’S RECEIPT OF EXECUTIVE UNITS, EXECUTIVE WILL
EXECUTE AND DELIVER TO THE PARTNERSHIP A JOINDER AGREEMENT TO THE PARTNERSHIP
AGREEMENT IN THE FORM OF EXHIBIT B ATTACHED HERETO.

2.             Vesting of Management Units.


(A)           70% OF THE MANAGEMENT UNITS SHALL BE VESTED UPON THE DATE HEREOF. 
THE REMAINING 30% OF THE MANAGEMENT UNITS WILL BECOME VESTED IN ACCORDANCE WITH
THE FOLLOWING

2


--------------------------------------------------------------------------------



SCHEDULE, IF AS OF EACH SUCH DATE THE EXECUTIVE IS STILL EMPLOYED BY THE
PARTNERSHIP OR ANY OF ITS SUBSIDIARIES OR AFFILIATES:

Date

 

Percentage of Management Units to
be Vested

 

 

 

 

 

May 4, 2007

 

10

%

May 4, 2008

 

10

%

May 4, 2009

 

10

%

 

 

 

 

If Executive ceases to be employed by the Partnership or any of its Subsidiaries
or Affiliates at any time after the date hereof all vesting shall cease.  If
Executive ceases to be employed by the Partnership or any of its Subsidiaries at
or Affiliates other than on a date set forth above, then a portion of the 10%
subject to vesting on the next May 4th will vest, determined on a pro-rata basis
according to the number of days that have elapsed since the prior anniversary
date set forth in the table above immediately preceding the date of termination
of Executive’s employment.


(B)           UPON THE OCCURRENCE OF A SALE OF THE PARTNERSHIP, ALL UNVESTED
MANAGEMENT UNITS, OTHER THAN ANY UNVESTED MANAGEMENT UNITS WITH RESPECT TO WHICH
A REPURCHASE NOTICE OR SUPPLEMENTAL REPURCHASE NOTICE HAS BEEN DELIVERED TO
EXECUTIVE IF EXECUTIVE IS NO LONGER EMPLOYED BY THE PARTNERSHIP OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES AT SUCH TIME, SHALL BECOME VESTED AT THE TIME (AND
IMMEDIATELY PRIOR TO THE CONSUMMATION) OF SUCH EVENT.


(C)           COMMON UNITS AND THE MANAGEMENT UNITS WHICH HAVE BECOME VESTED
PURSUANT TO THE ABOVE SCHEDULES ARE REFERRED TO HEREIN AS “VESTED UNITS,” AND
ALL OTHER EXECUTIVE UNITS ARE REFERRED TO HEREIN AS “UNVESTED UNITS.”

3.             Forfeiture.  In the event Executive ceases to be employed by the
Partnership or any of its Subsidiaries or Affiliates for any reason (a
“Termination”), any unvested Management Units shall be forfeited.

4.             Restrictions on Transfer of Executive Units; Registration of
Units.

(a)           Retention of Executive Units.  Executive (and any other holder of
Executive Units) shall not Transfer any interest in any Executive Units, except
pursuant to, and to the extent otherwise permitted by the Partnership Agreement
and applicable law, and in compliance with the additional restrictions set forth
in this Section 4.

 


(B)           ADDITIONAL RESTRICTIONS ON CERTAIN PERMITTED TRANSFERS.  EXECUTIVE
MAY TRANSFER EXECUTIVE UNITS PURSUANT ONLY IN ACCORDANCE WITH THE TERMS OF THE
PARTNERSHIP AGREEMENT; PROVIDED THAT EXECUTIVE MAY ONLY TRANSFER UNVESTED
MANAGEMENT UNITS ONLY FOR ESTATE PLANNING PURPOSES AND IF THE TRANSFEREE OR
TRANSFEREES OF SUCH UNVESTED MANAGEMENT UNITS SHALL HAVE AGREED IN WRITING TO BE
BOUND BY THE TERMS AND CONDITIONS OF THIS AGREEMENT (AS IT RELATES TO THE
MANAGEMENT UNITS) AND TO EXECUTE AND DELIVER TO THE PARTNERSHIP (X) AN

3


--------------------------------------------------------------------------------



ACKNOWLEDGMENT THAT SUCH PROSPECTIVE TRANSFEREE SHALL BE BOUND BY THE PROVISIONS
OF THIS AGREEMENT RELATING TO EXECUTIVE UNITS, AND (Y) AN ACKNOWLEDGMENT THAT
SUCH PROSPECTIVE TRANSFEREE SHALL BE BOUND BY THE RESTRICTIONS AND CONDITIONS
HEREIN AND THEREIN; PROVIDED, FURTHER, THAT THE ADDITIONAL RESTRICTIONS SET
FORTH IN THE FOREGOING PROVISO SHALL CEASE TO APPLY WHEN SUCH UNVESTED
MANAGEMENT UNITS BECOME VESTED.


(C)           TERMINATION OF ADDITIONAL RESTRICTIONS.  THE ADDITIONAL
RESTRICTIONS ON THE TRANSFER OF EXECUTIVE UNITS SET FORTH IN THIS SECTION 4 WILL
TERMINATE ON A SALE OF THE PARTNERSHIP TO THE EXTENT NOT PREVIOUSLY TERMINATED
IN ACCORDANCE WITH THE TERMS HEREOF.


(D)           LEGEND.  THE CERTIFICATES REPRESENTING THE EXECUTIVE UNITS, TO THE
EXTENT CERTIFICATED, WILL BEAR A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED OR SOLD, UNLESS IT HAS
BEEN REGISTERED UNDER THE SECURITIES ACT OR UNLESS AN EXEMPTION FROM
REGISTRATION IS AVAILABLE (AND, IN SUCH CASE, AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE PARTNERSHIP SHALL HAVE BEEN DELIVERED TO THE PARTNERSHIP TO
THE EFFECT THAT SUCH OFFER OR SALE IS NOT REQUIRED TO BE REGISTERED UNDER THE
SECURITIES ACT).  THIS SECURITY IS SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER
SET FORTH IN THE FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP  OF
THE PARTNERSHIP DATED AS OF                        , 2006, AS AMENDED, A COPY OF
WHICH MAY BE OBTAINED FROM THE PARTNERSHIP AT ITS PRINCIPAL EXECUTIVE OFFICES.”


(E)           HOLDBACK AGREEMENT.  EACH HOLDER OF EXECUTIVE UNITS SHALL NOT
EFFECT ANY SALE OR DISTRIBUTION (INCLUDING SALES PURSUANT TO RULE 144
PROMULGATED UNDER THE SECURITIES ACT) OF EQUITY SECURITIES OF THE PARTNERSHIP OR
ITS SUBSIDIARIES, OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR SUCH SECURITIES, DURING THE PERIOD DESIGNATED BY THE MANAGING
UNDERWRITERS BEFORE AND AFTER ANY UNDERWRITTEN REGISTERED PUBLIC OFFERING OF THE
PARTNERSHIP’S OR ANY OF ITS SUBSIDIARIES’ SECURITIES, UNLESS THE UNDERWRITERS
MANAGING THE REGISTERED PUBLIC OFFERING AND THE PARTNERSHIP OTHERWISE AGREE.


(F)            REGISTRATION RIGHTS UNDER PARTNERSHIP AGREEMENT.  ALL HOLDERS OF
EXECUTIVE UNITS, TO THE EXTENT SUCH HOLDERS ARE AFFILIATES (AS DEFINED IN THE
PARTNERSHIP AGREEMENT), INITIAL LIMITED PARTNERS (AS DEFINED IN THE PARTNERSHIP
AGREEMENT) OR THEIR TRANSFEREES, ARE ENTITLED TO THE BENEFITS OF SECTION 7.13 OF
THE PARTNERSHIP AGREEMENT.

5.             Certain Definitions.

“Affiliate” of any particular person or entity means any other person or entity
controlling, controlled by or under control with such particular person or
entity.  For purposes of this Agreement, Services is deemed to be an Affiliate
of the Partnership.

4


--------------------------------------------------------------------------------


 

“Common Units” means the Common Units of the Partnership as defined in the
Partnership Agreement.

 “Executive Units” means all Common Units and Management Units acquired by
Executive hereunder and under the Contribution Agreement.  “Executive Units”
will continue to be Executive Units in the hands of any holder other than
Executive (except for the Partnership and transferees in a Public Sale), and
except as otherwise provided herein or in the Partnership Agreement, each such
other holder of Executive Units will succeed to all rights and obligations
attributable to Executive as a holder of Executive Units hereunder.  Executive
Units will also include units of the Partnership issued with respect to
Executive Units by way of a unit split, dividend, exchange or other
recapitalization.  Notwithstanding the foregoing, all Unvested Units shall
remain Unvested Units after any Transfer thereof, to the extent any Transfer is
permitted hereunder.

“General Partner” means the Partnership’s general partner pursuant to the terms
of the Partnership Agreement.

“Management Units” means the Management Units of the Partnership as defined in
the Partnership Agreement.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, to be dated as of the closing of the Offering
(as defined in the Contribution Agreement), a form of which has been delivered
to the Executive, as amended from time to time in accordance with its terms.

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Public Offering” means the sale in an underwritten public offering registered
under the Securities Act of any of the Partnership’s securities  approved by the
General Partner.

“Public Sale” means (i) any sale pursuant to a registered public offering under
the Securities Act or (ii) any sale to the public pursuant to Rule 144
promulgated under the Securities Act effected through a broker, dealer or market
maker.

“Sale of the Partnership” means the sale of the Partnership to a third party or
group of third parties acting in concert, pursuant to which such party or
parties acquire (i) all or substantially all of the equity securities of the
Partnership or (ii) all or substantially all of the Partnership’s assets
determined on a consolidated basis (in either case, whether by merger,
consolidation, recapitalization, transfer of equity securities or otherwise);
provided that, in any event, the term “Sale of the Partnership” shall include
Carlyle/Riverstone BPL Holdings II, L.P. (“C/R”) as of the date hereof and its
Permitted Transferees (as defined in the partnership agreement of MainLine as in
effect on the date hereof) collectively ceasing to hold at least 20% of the
Common Units held by C/R as of the date hereof; and provided further that the
term “Sale of the Partnership” shall not include a Public Offering, or any sale
of equity or debt securities by the Partnership in a private or public offering
to other investors selected by the General Partner.

5


--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Securities and Exchange Commission” shall include any successor thereto.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability Partnership, partnership, association or other business entity of
which (i) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity (other than
a corporation), a majority of the partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
any Person or one or more Subsidiaries of that Person or a combination thereof. 
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control any general partner or other Person or
board with authority to direct the management of such limited liability company,
partnership, association or other business entity.  References to a Subsidiary
of any Person shall only be given effect at such times that such Person has one
or more Subsidiaries and, unless otherwise indicated, the term “Subsidiary”
refers to a Subsidiary of the Partnership.

“Transfer” means to sell, transfer, assign, pledge or otherwise dispose of
(whether with or without consideration and whether voluntarily or involuntarily
or by operation of law).

6.             Notices.  All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given when (a) delivered
personally to the recipient, (b) telecopied to the recipient (with hard copy
sent to the recipient by reputable overnight courier service (charges prepaid)
that same day) if telecopied before 5:00 p.m. Central time on a Business Day,
and otherwise on the next Business Day, or (c) one Business Day after being sent
to the recipient by reputable overnight courier service (charges prepaid) or
mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid.  Such notices, demands and other communications
shall be sent to the Partnership and to the Executive at the address(es)
indicated below:

If to the Partnership:

 

 

 

 

 

5002 Buckeye Road

 

 

Emmaus, PA 18049

 

 

  Attention:  General Counsel

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

If to Executive:

 

 

 

 

 

[                       ]

 

 

[                       ]

 

 

 

6


--------------------------------------------------------------------------------


 

or to such other address(es) or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

7.             General Provisions.


(A)           TRANSFERS IN VIOLATION OF AGREEMENT.  ANY TRANSFER OR ATTEMPTED
TRANSFER OF ANY EXECUTIVE UNITS IN VIOLATION OF ANY PROVISION OF THIS AGREEMENT
OR THE PARTNERSHIP AGREEMENT SHALL BE VOID, AND THE PARTNERSHIP SHALL NOT RECORD
SUCH TRANSFER ON ITS BOOKS OR TREAT ANY PURPORTED TRANSFEREE OF SUCH EXECUTIVE
UNITS AS THE OWNER OF SUCH UNITS FOR ANY PURPOSE.


(B)           SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
WILL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE
LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WILL NOT AFFECT
ANY OTHER PROVISION OR ANY OTHER JURISDICTION, BUT THIS AGREEMENT WILL BE
REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID,
ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN.


(C)           COMPLETE AGREEMENT.  THIS AGREEMENT, THOSE DOCUMENTS EXPRESSLY
REFERRED TO HEREIN AND OTHER DOCUMENTS OF EVEN DATE HEREWITH EMBODY THE COMPLETE
AGREEMENT AND UNDERSTANDING AMONG THE PARTIES AND SUPERSEDE AND PREEMPT ANY
PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES,
WRITTEN OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN ANY WAY.


(D)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


(E)           SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS
AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
EXECUTIVE, THE PARTNERSHIP AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
(INCLUDING SUBSEQUENT HOLDERS OF EXECUTIVE UNITS); PROVIDED THAT THE RIGHTS AND
OBLIGATIONS OF EXECUTIVE UNDER THIS AGREEMENT SHALL NOT BE ASSIGNABLE EXCEPT
(WITH RESPECT TO HIS INTEREST AS A MEMBER ONLY) IN CONNECTION WITH A PERMITTED
TRANSFER OF EXECUTIVE UNITS HEREUNDER.


(F)            CHOICE OF LAW.  ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT AND THE EXHIBITS
HERETO WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF
LAW PROVISIONS (WHETHER OF THE STATE OF DELAWARE, OR ANY OTHER JURISDICTIONS)
THAT WOULD CAUSE THE APPLICATIONS OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF DELAWARE.


(G)           REMEDIES.  EACH OF THE PARTIES TO THIS AGREEMENT WILL BE ENTITLED
TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT SPECIFICALLY, TO RECOVER DAMAGES AND
COSTS (INCLUDING ATTORNEY’S FEES) CAUSED BY ANY BREACH OF ANY PROVISION OF THIS
AGREEMENT AND TO EXERCISE ALL OTHER RIGHTS EXISTING IN ITS FAVOR.  THE PARTIES
HERETO AGREE AND ACKNOWLEDGE THAT MONEY DAMAGES

7


--------------------------------------------------------------------------------



MAY NOT BE AN ADEQUATE REMEDY FOR ANY BREACH OF THE PROVISIONS OF THIS AGREEMENT
AND THAT ANY PARTY MAY IN ITS SOLE DISCRETION APPLY TO ANY COURT OF LAW OR
EQUITY OF COMPETENT JURISDICTION (WITHOUT POSTING ANY BOND OR DEPOSIT) FOR
SPECIFIC PERFORMANCE AND/OR OTHER INJUNCTIVE RELIEF IN ORDER TO ENFORCE OR
PREVENT ANY VIOLATIONS OF THE PROVISIONS OF THIS AGREEMENT.


(H)           AMENDMENT AND WAIVER.  THE PROVISIONS OF THIS AGREEMENT MAY BE
AMENDED AND WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE PARTNERSHIP AND
EXECUTIVE.


(I)            NO WAIVER.  A WAIVER BY ANY PARTY HERETO OF ANY RIGHT OR REMEDY
HEREUNDER ON ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A BAR TO ANY RIGHT OR
REMEDY WHICH THE PARTNERSHIP WOULD OTHERWISE HAVE ON ANY FUTURE OCCASION.  NO
FAILURE TO EXERCISE NOR ANY DELAY IN EXERCISING ON THE PART OF ANY PARTY HERETO,
ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  THE
RIGHTS AND REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND MAY BE EXERCISED SINGLY
OR CONCURRENTLY, AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY
LAW.


(J)            OFFSET.  WHENEVER THE PARTNERSHIP OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES IS TO PAY ANY SUM TO EXECUTIVE OR ANY AFFILIATE OR RELATED PERSON
THEREOF, ANY AMOUNTS THAT SUCH EXECUTIVE OR SUCH AFFILIATE OR RELATED PERSON
OWES TO THE PARTNERSHIP OR ANY OF ITS SUBSIDIARIES OR AFFILIATES MAY BE DEDUCTED
FROM THAT SUM BEFORE PAYMENT.  WHENEVER EXECUTIVE OR ANY AFFILIATE OR RELATED
PERSON THEREOF IS TO PAY ANY SUM TO THE PARTNERSHIP OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES, ANY AMOUNTS THAT THE PARTNERSHIP OR SUCH SUBSIDIARY OR AFFILIATE
OWES TO THE EXECUTIVE OR ANY OF ITS AFFILIATES OR RELATED PERSON MAY BE DEDUCTED
FROM THAT SUM BEFORE PAYMENT.


(K)           BUSINESS DAYS.  IF ANY TIME PERIOD FOR GIVING NOTICE OR TAKING
ACTION HEREUNDER EXPIRES ON A DAY WHICH IS A SATURDAY, SUNDAY OR HOLIDAY IN THE
STATE IN WHICH THE PARTNERSHIP’S CHIEF EXECUTIVE OFFICE IS LOCATED, THE TIME
PERIOD SHALL BE AUTOMATICALLY EXTENDED TO THE BUSINESS DAY IMMEDIATELY FOLLOWING
SUCH SATURDAY, SUNDAY OR HOLIDAY.


(L)            FURTHER ASSURANCES.  EXECUTIVE SHALL EXECUTE AND DELIVER ALL
DOCUMENTS, PROVIDE ALL INFORMATION, AND TAKE OR REFRAIN FROM TAKING SUCH ACTIONS
AS MAY BE NECESSARY OR APPROPRIATE TO ACHIEVE THE PROPOSES OF THIS AGREEMENT.


(M)          GENERALLY ACCEPTED ACCOUNTING PRINCIPLES; ADJUSTMENTS OF NUMBERS. 
WHERE ANY ACCOUNTING DETERMINATION OR CALCULATION IS REQUIRED TO BE MADE UNDER
THIS AGREEMENT OR THE EXHIBITS HERETO, SUCH DETERMINATION OR CALCULATION (UNLESS
OTHERWISE PROVIDED) SHALL BE MADE IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED, EXCEPT THAT IF BECAUSE OF A CHANGE
IN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES THE PARTNERSHIP WOULD HAVE TO ALTER
A PREVIOUSLY UTILIZED ACCOUNTING METHOD OR POLICY IN ORDER TO REMAIN IN
COMPLIANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, SUCH DETERMINATION OR
CALCULATION SHALL CONTINUE TO BE MADE IN ACCORDANCE WITH THE PARTNERSHIP’S
PREVIOUS ACCOUNTING METHODS AND POLICIES.  ALL NUMBERS SET FORTH HEREIN WHICH
REFER TO UNIT PRICES OR AMOUNTS WILL BE APPROPRIATELY ADJUSTED TO REFLECT UNIT
SPLITS, DIVIDENDS, COMBINATIONS OF UNITS AND OTHER RECAPITALIZATIONS AFFECTING
THE SUBJECT CLASS OF MEMBERSHIP INTERESTS.


(N)           DESCRIPTIVE HEADINGS; INTERPRETATION.  THE DESCRIPTIVE HEADINGS OF
THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A
SUBSTANTIVE PART OF THIS

8


--------------------------------------------------------------------------------



AGREEMENT.  WHENEVER REQUIRED BY THE CONTEXT, ANY PRONOUN USED IN THIS AGREEMENT
SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR NEUTER FORMS, AND THE
SINGULAR FORM OF NOUNS, PRONOUNS AND VERBS SHALL INCLUDE THE PLURAL AND VICE
VERSA.  THE USE OF THE WORD “INCLUDING” IN THIS AGREEMENT SHALL BE BY WAY OF
EXAMPLE RATHER THAN BY LIMITATION.  REFERENCE TO ANY AGREEMENT, DOCUMENT OR
INSTRUMENT MEANS SUCH AGREEMENT, DOCUMENT OR INSTRUMENT AS AMENDED OR OTHERWISE
MODIFIED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF, AND IF
APPLICABLE HEREOF.  WITHOUT LIMITING THE GENERALITY OF THE IMMEDIATELY PRECEDING
SENTENCE, NO AMENDMENT OR OTHER MODIFICATION TO ANY AGREEMENT, DOCUMENT OR
INSTRUMENT THAT REQUIRES THE CONSENT OF ANY PERSON PURSUANT TO THE TERMS OF THIS
AGREEMENT OR ANY OTHER AGREEMENT WILL BE GIVEN EFFECT HEREUNDER UNLESS SUCH
PERSON HAS CONSENTED IN WRITING TO SUCH AMENDMENT OR MODIFICATION.  THE USE OF
THE WORDS “OR,” “EITHER” AND “ANY” SHALL NOT BE EXCLUSIVE.

*           *           *           *           *

9


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Unit Agreement on the
date first written above.

 

 

BUCKEYE GP HOLDINGS L.P.

 

 

 

 

 

By: MainLine Management LLC,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Stephen C. Muther

 

 

Name:     Stephen C. Muther

 

 

Title:       Senior Vice President — 

 

 

Administration, General Counsel and

 

 

Secretary

 

 

 

 

 

/s/ Robert B. Wallace

 

 

Robert B. Wallace

 

Signature Page — Amended and Restated Unit Agreement

10


--------------------------------------------------------------------------------


EXHIBIT A

RISK FACTORS

Executive should carefully consider the risk factors set forth below as well as
the other information contained in information provided to Executive and the
risk factors disclosed in the public filings of the Partnership before acquiring
the securities offered pursuant to this Agreement.  Executive should understand
that the risk factors disclosed in the public filings of the Partnership
regarding the Common Units also apply to the Management Units.  The risks
described below are not the only risks we face.  Any of the following risks or
those disclosed in the public filings of the Partnership or Buckeye Partners,
L.P. could materially adversely affect our business, financial condition or
results of operations.  Additional risks and uncertainties not currently known
to us or that we currently deem to be immaterial may also materially and
adversely affect our business operations.  In such case, Executives may lose all
or part of their original investment.

There is no public market for Management Units: none of the Executive Units have
been registered; and there are restrictions on resale of Executive Units.

No public market currently exists for the Management Units, nor can there be any
assurance that a market will develop in the foreseeable future.  The Executive
Units are being offered as a private placement to a limited number of investors
and will not be registered under the Securities Act of 1933, as amended (the
“Securities Act”), or the securities laws of any state or foreign jurisdiction,
and may not be sold or transferred without compliance with all applicable
federal, state, and foreign securities laws, including first being registered
under the Securities Act or being transferred in another private transaction
exempt from registration.  Additionally, the Agreement and the Partnership
Agreement will impose restrictions on the transfer of the Executive Units. 
Executive should be prepared to hold these securities indefinitely and cannot
expect to be able to liquidate their investment even in the case of an
emergency.  Certificates (if any) evidencing the Executive Units will state that
such shares have not been registered under the Securities Act of 1933, as
amended, and are subject to restrictions on transferability.  Neither the
Securities and Exchange Commission nor any state or foreign securities
commission has reviewed or passed upon the accuracy or adequacy of any
information being provided to Executive or the merits of the issuance described
in the Agreement.

A percentage of the Management Units you will acquire will be subject to
vesting.

A percentage of the Management Units will be subject to vesting and forfeiture
on the date that you shall cease to be an employee for any reason.  In
particular, Management Units that have not vested will be forfeited after the
date that you shall cease to be an employee for any reason.

The Executive Units may be diluted by future issuances of equity securities by
the Partnership.

The Partnership may from time to time offer additional equity securities to
existing Partners or to third parties, thereby diluting the interest of existing
Partners in their investments.  Although any such new equityholders may be
required to make capital contributions to acquire

A-1


--------------------------------------------------------------------------------


such equity, there can be no assurance that this contribution will reflect the
fair value of the Partnership at the time of such contributions.  Executives
will not have a preemptive right with respect to their holdings of  Executive
Units.

Executive may face tax issues as a result of their investment.

Upon conversion of Management Units into Common Units pursuant to the terms of
the Partnership Agreement, Executive will be allocated a sufficient amount of
the Partnership’s income in order to bring the Executive’s capital account in
respect of the converted Management Units to the same level as all other Common
Units.  Executive may be required to pay taxes on the allocated income. 
Executive should consult with Executive’s own tax advisor.

A-2


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF JOINDER AGREEMENT

Effective upon the execution hereof and the closing of the Offering, the
undersigned hereby agrees to become a party to that certain Limited Partnership
Agreement of Buckeye GP Holdings L.P., a Delaware limited partnership, dated as
of the closing of the Offering, as amended from time to time, by and among each
of the partners from time to time a party thereto (the “Limited Partnership
Agreement”).  The undersigned, by executing this joinder agreement, shall be
entitled to all of the rights and subject to all of the obligations of a Limited
Partner, to the extent of the undersigned’s ownership of Common Units and
Management Units under the Limited Partnership Agreement.

Date:                                    , 2006

 

 

 

 

Robert B. Wallace

 

B-1


--------------------------------------------------------------------------------